Citation Nr: 0933240	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for skin rash disorder, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for left joint and 
shoulder pain, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for sleeping problems, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran testified at a Board hearing 
in January 2007.  The Board remanded the matter in May 2007 
for additional development.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia theater of operations from August 1990 to March 1991.

2.  The Veteran has an undiagnosed illness manifested by skin 
rash.

3.  The Veteran has an undiagnosed illness manifested by left 
joint and shoulder pain.

4.  The Veteran has an undiagnosed illness manifested by 
sleeping problems.




CONCLUSION OF LAW

1.  Skin rash is due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).

2.  Left joint and shoulder pain are due to an undiagnosed 
illness.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).

3.  Sleep problems are due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to any Persian Gulf War veteran with 
a qualifying chronic disability. 38 U.S.C.A. § 1117.  These 
may include, but are not limited to, muscle pain, joint pain, 
neurologic signs or symptoms, headaches, sleep disturbances, 
and symptoms involving the respiratory system.  See 38 C.F.R. 
§ 3.317(b).  The chronic disability must have manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

Skin Rash Disorder

The Veteran underwent a VA examination for the skin in 
October 2003.  The examiner noted the Veteran's history of 
treatment.  Following his return from service in Qatar, the 
Veteran noticed skin lesions on his arms.  There would 
initially be areas of erythema, followed by regions of 
depigmentation.  He was treated as if he had heat rash and 
ringworm, but the lesions always returned.  Then his doctor 
treated him with Nizoral, which is used for tinea versicolor.  
The rash on the arms cleared, but then lesions on the back 
appeared.  A scraping of the lesions on the arm was done in 
March 2003 and was negative.  The examiner does not give a 
conclusive diagnosis.  He notes that evaluation by the 
Veteran's primary care physician suggested tinea versicolor.  
The lesions are consistent with that condition; however, they 
could also reflect other dermatologic conditions.

A VA examination was conducted in January 2009 following the 
Automated Medical Information Exchange (AMIE) worksheet 
entitled "Gulf War Guidelines," as ordered by the Board in 
its May 2007 remand.  On the worksheet, the examiner lists a 
diagnosis of tinea versicolor.  Problems, symptoms, and 
abnormal physical findings associated with the diagnosis were 
noted as skin rash.  No abnormal test results were associated 
with the diagnosis.  The examiner notes that the rash is 
asymptomatic except for being visualized.


The Board finds that the Veteran's skin rash disorder meets 
the criteria set forth at 38 C.F.R. § 3.317 as a disability 
due to undiagnosed illness.  Treatment history indicates a 
diagnosis of tinea versicolor.  However, this diagnosis was 
never supported by laboratory findings.  The arm scraping in 
March 2003 was negative.  The January 2009 VA examiner listed 
tinea versicolor but supported the diagnosis with no 
rationale except his visual observation.  As the March 2003 
VA examiner noted, the lesions were consistent with tinea 
versicolor but could be other conditions.  Given this 
uncertainty, the benefit of the doubt doctrine must be 
applied and service connection granted on the basis of 
undiagnosed illness.

Left Joint and Shoulder Pain

The Veteran underwent a VA examination for neurological 
disorders in October 2003.  The examiner noted a longstanding 
history of reported problems in the supraclavicular fossa.  
The Veteran has dull pain with associated tingling into the 
left arm a few times per month as well as dysesthesias in the 
hands with pins and needles.  He relieves the dysesthesias in 
the hands by flexing and extending them.  X-rays conducted 7 
years prior to this examination were negative, as were X-rays 
from March 2003.  The examiner noted that the primary care 
physician considered thoracic outlet as a possible etiology, 
but cervical spine X-rays have been negative with no cervical 
rib noted.  The examiner made no diagnosis.

The January 2009 VA examination using the Gulf War AMIE 
worksheet included examination of the left joint and shoulder 
pain.  The examiner noted a clinical history of left shoulder 
pain at the base of the neck during abduction and extreme 
internal and external rotation.  There were no neurological 
findings and normal neck motion.  X-ray findings of the left 
shoulder consisted of minimal bony hypertrophic changes of 
the left acromioclavicular (AC) joint.  The alignment was 
anatomical.  There was no evidence of fracture or 
dislocation.  The impression was unremarkable left shoulder 
X-ray.  X-rays of the hands revealed minimal hypertrophy 
involving some of the phalangeal joints, first and fifth 
distal interphalangeal joints bilaterally.  Alignment was 
anatomical.  There was no evidence of acute fracture or 
dislocation.  The impression was grossly unremarkable hand X-
ray.


The January 2009 VA examiner made a diagnosis of AC 
degenerative disease.  The examiner listed pain in the base 
of the neck on abduction of the arm under the category of 
symptoms associated with that diagnosis.  As support for the 
diagnosis, the examiner cited limitation of motion and 
abnormal shoulder X-ray. The January 2009 VA examiner also 
made a diagnosis of arthralgias of the hands due to early 
degenerative joint disease.  The problem and symptoms 
associated with the diagnosis were listed as hand stiffness.  
The abnormal test results associated with the diagnosis were 
X-rays of the hands showing hypertrophy of phalangeal joints.  

The Board finds that the left side symptoms are a product of 
undiagnosed illness.  The January 2009 VA examination 
concluded that all symptoms, abnormal physical findings, and 
abnormal laboratory test results had not been determined to 
be part of a known clinical diagnosis.  The diagnoses of AC 
degenerative disease and arthralgias of the hands due to 
early degenerative joint disease do not account for the 
totality of the Veteran's symptoms.  X-rays conducted in 
approximately 1996 and May 2003 were normal.  The impressions 
from the January 2009 X-rays were unremarkable left shoulder 
and hands.  They showed only minimal hypertrophy of the 
joints.  There were no neurological findings to explain the 
chronic dysesthesias.  The left side disability is out of 
proportion to the physical findings.  See 38 C.F.R. 
§ 3.317(a)(2)(C)(ii).  Thus, the claim is granted.

Sleeping Problems

At the January 2007 Board hearing, the Veteran testified that 
his sleep disorder should be considered as directly due to 
undiagnosed illness and secondary to the left side 
disability.

The January 2009 VA examiner described the condition as mild 
sleep disturbance, unchanged since 1994, and untreated.

All of the evidence of record, including statements from the 
Veteran and his girlfriend, show consistent sleep problems.  
Whether secondary to the now service-connected left side pain 
or independent, the Veteran's sleep problems have not been 
shown to be the result of anything other than undiagnosed 
illness.  Indeed, sleep disturbances fit squarely within the 
profile of undiagnosed illness.  See 38 C.F.R. § 3.317(b)(9).  
Thus, the claim is granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Entitlement to service connection for skin rash disorder, 
claimed as due to an undiagnosed illness, is granted.

Entitlement to service connection for left joint and shoulder 
pain, claimed as due to an undiagnosed illness, is granted.

Entitlement to service connection for sleeping problems, 
claimed as due to an undiagnosed illness, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


